NOTICE: SLIP OPINION
                      (not the court’s final written decision)


The opinion that begins on the next page is a slip opinion. Slip opinions are the
written opinions that are originally filed by the court.
A slip opinion is not necessarily the court’s final written decision. Slip opinions
can be changed by subsequent court orders. For example, a court may issue an
order making substantive changes to a slip opinion or publishing for precedential
purposes a previously “unpublished” opinion. Additionally, nonsubstantive edits
(for style, grammar, citation, format, punctuation, etc.) are made before the
opinions that have precedential value are published in the official reports of court
decisions: the Washington Reports 2d and the Washington Appellate Reports. An
opinion in the official reports replaces the slip opinion as the official opinion of
the court.
The slip opinion that begins on the next page is for a published opinion, and it
has since been revised for publication in the printed official reports. The official
text of the court’s opinion is found in the advance sheets and the bound volumes
of the official reports. Also, an electronic version (intended to mirror the
language found in the official reports) of the revised opinion can be found, free of
charge, at this website: https://www.lexisnexis.com/clients/wareports.
For more information about precedential (published) opinions, nonprecedential
(unpublished) opinions, slip opinions, and the official reports, see
https://www.courts.wa.gov/opinions and the information that is linked there.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.


           IN cLiincsopnei
           oeum;steiOFwwworeM                          This opinion was filed for record
            _
         DATE        I II ?ni« i                                       on

            CtmF JUSTICE


                                                              SUSAN L. CARLSON
                                                            supreme court clerk




                 IN THE SUPREME COURT OF THE STATE OF WASHINGTON



        STATE OF WASHINGTON,                        No. 94605-1


                             Respondent,

                                                   En Banc


        JAMEEL PADILLA,
                                                    Filed     NAY I 0 2018
                             Petitioner.




                Gonzalez, J.—Jameel Padilla was convicted for communicating with a

        minor for immoral purposes. At issue here is Padilla's community custody

        condition prohibiting him from "possess[ing] or access[ing] pornographic

        materials, as directed by his supervising Community Corrections Officer"(CCO).

        Clerk's Papers(CP)at 37. Padilla argues that the condition and its accompanying

        definition of"pornographic materials" are unconstitutionally vague.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Padilla, No. 94605-1


               Although the condition includes a definition of"pornographic materials,"

        the definition itself is vague and overbroad. A condition cannot be saved from a

        vagueness challenge merely because it contains a definition when that definition

        itself suffers the same weakness. Moreover, an overbroad definition does not

        sufficiently put the offender on notice of what materials are prohibited and subjects

        him to possible arbitrary enforcement. We therefore reverse the Court of Appeals'

        decision upholding the condition and remand to the trial court for further definition

        of the term "pornographic materials" following a determination of whether the

        restriction is narrowly tailored based on Padilla's conviction.

                                                      Facts



               K.M.,' a nine-year-old living in California, received a message on her

        Facebook page. At the time, her profile picture showed her at eight-and-a-half

        years old. The message, sent from "Jim Wilcox," included sexually explicit texts.

        Originally, K.M. thought these messages were from a family friend, but quickly

        realized she was mistaken.



               A relevant portion ofthe conversation includes:
                      [Wilcox]: "are you alone?"....
                      [K.M.]:   "yay?"....
                      [Wilcox]: "cause im jerking offto you. what are you wearing." .
                      [Wilcox]: "you are so pretty, my cock is still hard for you."....

       'We use K.M.'s initials to protect her identity and to maintain consistency with the Court of
        Appeals' opinion and the parties' briefing.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Padilla, No. 94605-1


                      [K.M.];   "shut up I am 9!!!!!!!!!!!!"....
                      [WiLCOX]: "suck it"
                      [K.M,]:   "no u r gross I am 9 so back off ....

        CP at 113-14. Concerned and confused, K.M. blocked "Wilcox" and told her

        father about the conversation. K.M.'s father reported the messages to California

        law enforcement and provided screenshots ofthe conversation. Investigating

        officers discovered the Internet protocol (IP) address for the computer used to

        access the "Jim Wilcox" Facebook account was associated with Padilla, who lived

        in Everett, Washington. At the time, Padilla was 35 years old.


               Everett police seized Padilla's computer pursuant to a valid search warrant.

        A search ofthe computer revealed Padilla's various Facebook aliases, including

        the account of"Jim Wilcox." Initially, Padilla did not admit or deny that he used

        the "Wilcox" account, but he did admit to engaging in similar conversations via

        Facebook. A forensic evaluation ofPadilla's computer also revealed that Padilla

        was logged on every time K.M. received a message from the "Wilcox" account.

        Although officers were not able to find the chats with K.M. on Padilla's computer,

        they had enough evidence to link Padilla to the communications, including

        identically phrased messages to other minors.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Padilla, No. 94605-1


               Padilla was charged and convicted of communication with a minor for

        immoral purposes.^ The court sentenced him to 75 days of confinement and 12

        months of community custody, imposing multiple conditions. Here, Padilla

        challenges only the condition prohibiting his possession and access to

        pornographic materials, as directed by his CCO. The term "pornographic material'

        was defined as "images of sexual intercourse, simulated or real, masturbation, or

        the display of intimate body parts." CP at 37.


               On appeal, Padilla challenged his conviction and both community custody

        conditions. The State disputed Padilla's challenge to the pornography condition.

        The court affirmed Padilla's conviction, upheld the pornography condition, and

        remanded to strike the other concededly vague condition.^ State v. Padilla, No.

        73902-6-1, slip op. at 10(Wash. Ct. App. Apr. 24, 2017)(unpublished),

        http://www.courts.wa.gov/opinions/pdf/739026.pdf. Padilla sought review here,

        claiming the charging information omitted an essential element of crime and

        challenging the "pornographic materials" condition as vague. We granted review

        only as to the sentencing condition. State v. Padilla, 189 Wn.2d 1023, 407 P.3d

        1134(2017).




        ^ The State also charged him with multiple counts of possessing child pornography, but the
        communication with a minor charge was severed for trial.
        ^ The condition prohibited Padilla from frequenting areas where minors were known to
        congregate. On appeal, the State conceded that this condition was unconstitutionally vague.
                                                       4
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Padilla, No. 94605-1


                                             Analysis



               Conditions of community custody may be challenged for vagueness for the

        first time on appeal, and where the challenge involves a legal question that can be

        resolved on the existing record, the challenge may be addressed before any

        attempted enforcement of the condition. State v. Bahl, 164 Wn.2d 739, 744, 193

        P.3d 678 (2008). This court reviews community custody conditions for abuse of

        discretion, and will reverse them only if they are '"manifestly unreasonable.'"

        State V. Irwin, 191 Wn. App. 644, 652, 364 P.3d 830(2015)(quoting State v.

        Sanchez Valencia, 169 Wn.2d 782, 791-92, 239 P.3d 1059 (2010)). A trial court

        abuses its discretion if it imposes an unconstitutional condition. Id. Here, Padilla

        raises a preenforcement vagueness challenge to his community custody condition

        prohibiting him from possessing or accessing pornography.


               A legal prohibition, such as a community custody condition, is

        unconstitutionally vague if(1)it does not sufficiently define the proscribed

        conduct so an ordinary person can understand the prohibition or(2)it does not

        provide sufficiently ascertainable standards to protect against arbitrary

        enforcement. Bahl, 164 Wn.2d at 752-53 (citing City ofSpokane v. Douglass, 115

        Wn.2d 17, 178, 795 P.2d 693 (1990)). But'"a community custody condition is not

        unconstitutionally vague merely because a person cannot predict with complete
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Padilla, No. 94605-1


        certainty the exact point at which his actions would be classified as prohibited

        conduct.'" Sanchez Valencia, 169 Wn.2d at 793 (internal quotation marks

        omitted)(quoting State v. Sanchez-Valencia, 148 Wn. App. 302, 321, 198 P.3d

        1065, rev'd, 169 Wn.2d 782(2009)). Furthermore, a vague condition infnnging on

        protected First Amendment speech can chill the exercise ofthose protected

        freedoms. Grayned v. City ofRoclrford, 408 U.S. 104, 109,92 S. Ct. 2294, 33 L.

        Ed. 2d 222(1972); U.S. CONST, amend. 1. A regulation implicating First

        Amendment speech must be narrowly tailored to further the State's legitimate

        interest. Grayned,408 U.S. at 117."^ Accordingly, a restriction implicating First

        Amendment rights demands a greater degree of specificity and must be reasonably

        necessary to accomplish the essential needs of the state and public order. State v.

        Riley, 121 Wn.2d 22, 37-38, 846 P.2d 1365 (1993)(quoting Malone v. United

        States, 502 F.2d 554, 556 (9th Cir. 1974)).


            1. Padilla's community custody condition prohibiting access and possession of
               "pornographic materials" is unconstitutionally vague

               As mentioned earlier, Padilla challenges the condition prohibiting his access

        and possession of pornographic materials as unconstitutionally vague. We agree.




         See also Packingham v. North Carolina, 582 U.S. , 137 S. Ct. 1730, 1736, 198 L. Ed. 2d 273
        (2017); McCullen v. Coakley, 573 U.S. _,134 S. Ct. 2518, 2534, 189 L. Ed. 2d 502(2014);
        Nat'lAss'nfor Advancement ofColored People v. Button, 371 U.S. 415, 438, 83 S. Ct. 328,9 L.
        Ed. 2d 405 (1963); Shelton v. Tucker, 364 U.S. 479, 488, 81 S. Ct. 247,5 L. Ed. 2d 231 (1960);
        De Jonge v. Oregon, 299 U.S. 353, 364-65, 57 S. Ct. 255, 81 L. Ed. 278 (1937).
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Padilla, No. 94605-1


               In Bahl, our court held that a similarly worded condition was

        unconstitutionally vague. 164 Wn.2d at 758. There, Eric Bahl was convicted of

        second degree rape and first degree burglary. Id. at 743. In addition to prison

        time, the court imposed a mandatory life term of community custody on the rape

        charge. One ofthe community custody conditions prohibited Bahl from

        "'possess[ing] or access[ing] pornographic materials, as directed by the

        supervising [CCO].'" Id. Because the condition granted sole authority to Bahl's

        CCO in determining what material was prohibited, this court found the condition

        did not sufficiently provide Bahl with notice of which materials were prohibited or

        provide ascertainable enforcement standards, /t/. at 758.


                Similar to Bahl, the plain language of Padilla's pornography condition is

        vague. However, unlike Bahl's, Padilla's condition includes a definition ofthe

        term "pornographic materials" as "images of sexual intercourse, simulated or real,

        masturbation, or the display of intimate body parts," CP at 37. Whether the

        definition of the term "pornographic materials" in a community custody condition

        prohibiting the possession or access of such materials is vague is an issue of first

        impression.


               There are three overarching instances when a court will declare a legal

        provision, such as a community custody condition, unconstitutionally vague. First,
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Padilla, No. 94605-1


        the statute must "give the person of ordinary intelligence a reasonable opportunity

        to know what [behavior] is prohibited." Grayned,408 U.S. at 108. Second, the

        law must provide explicit standards to those charged with enforcing the law in

        order to prevent "arbitrary and discriminatory" application. Id. Finally, a vague

        law that encroaches on "'sensitive areas of basic First Amendment freedoms'"

        naturally inhibits the exercise ofthose freedoms because individuals who are

        uncertain ofthe meaning of a statute will steer '"far wider'" than necessary in

        order to ensure compliance. Id. at 109(quoting Baggett v. Bullitt, 377 U.S. 360,

        372, 84 S. Ct. 1316, 12 L. Ed. 2d 377 (1964)).


               To determine whether a legal provision, such as a community custody

        condition, is unconstitutionally vague, we apply a two-pronged analysis. We must

        first consider whether the challenged language "fail[s] to provide the kind of notice

        that will enable ordinary people to understand what conduct it prohibits." City of

        Chicago V. Morales, 527 U.S. 41, 56, 119 S. Ct. 1849, 144 L. Ed. 2d 67(1999)

        (plurality opinion). Next, the language will be void if it "may authorize and even

        encourage arbitrary and discriminatory enforcement." Id. at 56(citing Kolender v.

        Lawson, 461 U.S. 352, 357, 103 S. Ct. 1855, 75 L. Ed. 2d 903 (1983)). A

        provision is not vague when a person "'exercising ordinary common sense can

        sufficiently understand'" it. Gibson v. City ofAuburn, 50 Wn. App. 661, 667, 748

        P.2d 673(1988)(quoting           v. Kennedy, 416 U.S. 134, 159, 94 S. Ct. 1633, 40
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Padilla, No. 94605-1


        L. Ed. 2d 15 (1974), overruled in part on other grounds by Cleveland Bd. ofEduc.

        V. Loudermill, 470 U.S. 532, 105 S. Ct. 1487, 84 L. Ed. 2d 494(1985));        also

        Coates V. Cincinnati, 402 U.S. 611, 614, 91 S. Ct. 1686, 29 L. Ed. 2d 214(1971)

        (holding that a statute is impermissibly vague when it prohibits "[cjonduct that

        annoys some people [but] does not annoy others"). But a statute will be considered

        unconstitutionally vague if enforcement depends on a completely subjective

        standard. Vill. ofHoffman Estates v. Flipside, Hoffman Estates, Inc., 455 U.S. 489,

        498, 102 S. Ct. 1186, 71 L. Ed. 2d 362(1982)("The degree of vagueness that the

        Constitution tolerates—as well as the relative importance offair notice and fair

        enforcement—depends in part on the nature ofthe enactment.").


               The State argues that the condition in question here is not unconstitutionally

        vague because the term "pornographic materials" was defined in a manner that

        may be reasonably understood by an ordinary person. The existence of a definition

        distinguishes Eadilla's condition from the condition this court struck down in Bahl.

        As mentioned previously, in Bahl we determined that because BahTs condition did

        not include a definition of"pornography" or rely on any statutory definition ofthe

        term, the language did not adequately put Bahl on notice of what specific items he

        was prohibited from accessing and encouraged arbitrary enforcement. 164 Wn.2d

        at 754-57. Thus, the condition was deemed unconstitutionally vague.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Padilla, No. 94605-1


               In this case, unlike Bahl, the sentencing court provided a definition for the

        term "pornographic materials." Yet, Padilla contends that the definition is also

        vague as it does not sufficiently put him, as the probationer, on notice of what

        specific items he is prohibited from accessing. The presence of a vague definition

        does not save the condition fi"om a vagueness challenge if it also encompasses a

        broad range of speech protected by the First Amendment. Id. at 756(CCO could

        interpret the condition to "include any nude depiction" as including "a photograph

        of Michelangelo's sculpture of David." {dding States v. Guagliardo, 278 F.3d 868,

        872(9th Cir. 2002)). The vagueness doctrine requires the State to provide citizens

        with fair warning of proscribed conduct; thus, the overbroad definition of

        "pornographic materials" may similarly cause a "chilling effect on the exercise of

        sensitive First Amendment freedoms." Id. at 752-53. When First Amendment

        speech is prohibited,"a stricter standard of definiteness applies." Id.', State v.

        K.H.-H., 185 Wn.2d 745, 750-54, 374 P.3d 1141 (2016)(acknowledging more

        specificity is required when vague conditions implicate First Amendment rights).

        Accordingly, the inclusion of a vague definition cannot save the condition from

        being unconstitutionally vague.


               Padilla contends the "pornographic materials" definition is

        unconstitutionally vague. The condition defines "pornographic materials" as

        "images of sexual intercourse, simulated or real, masturbation, or the display of

                                                   10
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Padilla, No. 94605-1


        intimate body parts." CP at 37. Padilla notes that the prohibition against viewing

        depictions of simulated sex would unnecessarily encompass movies and television

        shows not created for the sole purpose of sexual gratification. Films such as

        Titanic and television shows such as Game ofThrones depict acts of simulated

        intercourse, but would not ordinarily be considered "pornographic material." We

        agree. The prohibition against viewing depictions of intimate body parts

        impermissibly extends to a variety of works of arts, books, advertisements, movies,

        and television shows. See Jenkins v. Georgia, 418 U.S. 153, 161, 94 S. Ct. 2750,

        41 L. Ed. 2d 642(1974)(the depiction of"nudity alone is not enough to make

        material legally obscene").


               On its face, the plain language ofthe pornography condition and its relevant

        definition is ambiguous. In application, the definition does not provide adequate

        notice of what behaviors Padilla is prohibited from committing and also

        encompasses the prohibition of constitutionally protected speech. But also,

        delegating the authority to determine the prohibition boundaries to an individual

        CCO creates "'a real danger that the prohibition on pornography may ultimately

        translate to a prohibition on whatever the officer personally finds titillating.'"

        Bahl, 164 Wn.2d at 755 (internal quotation marks omitted)(quoting Guagliardo,

        278 F.3d at 872). For example, in Farrell v. Burke, the parole officer stated he

        would have '"locked [the parolee] up for'" possessing a photograph ofthe statue of

                                                   11
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Padilla, No. 94605-1


        David pursuant to a condition prohibiting the possession of pornography. 449 F.3d

        470,479(2d Cir. 2006). There, the defendant was similarly prohibited from

        possessing pornographic material. Id. at 476. While the Farrell court determined

        that the term "pornographic material" was inherently vague, it refused to strike

        down the condition as being void for vagueness because, as applied, the material

        possessed "fit[]within any reasonable understanding ofthe term" "pornography."

        Id. at 490. In the present case, Padilla's sentencing condition and its definition

        similarly fails to adequately put him on notice of which materials are prohibited

        and leaves him vulnerable to arbitrary enforcement. Therefore, the condition is

        unconstitutionally vague.


            2. We reverse the Court of Appeals' decision upholding the condition and
               remand to the trial court for further definition ofthe term "pornographic
               materials" following a determination of whether the restriction is narrowlv
               tailored based on Padilla's conviction

               In light ofthe considerations discussed above, on remand the trial court must

        first determine whether the condition is sufficiently crime-related. As a condition

        of community custody, sentencing courts may order offenders to "[cjomply with

        any crime-related prohibitions." RCW 9.94A.703(3)(f). A crime-related

        prohibition must directly relate to the circumstances of the crime for which the

        offender was convicted. RCW 9.94A.030(I0). If necessary, the sentencing court

        may restrict the material an offender may access or possess, but such a restrictive

        condition "must be reasonably necessary to accomplish essential state needs and
                                                  12
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Padilla, No. 94605-1


        public order." Bahl, 164 Wn.2d at 758. And when the regulation implicates First
         r'



        Amendment speech, it must be narrowly tailored to further the State's legitimate

        interest. Grayned,408 U.S. at 117.


               To resolve crime-relatedness issues, a court will review the factual basis for

        the condition under a '"substantial evidence'" standard. Irwin, 191 Wn. App. at

        656(quoting State v. Matter, 139 Wn. App. 797, 801, 162 P.3d 1190 (2007)). The

        court will strike the challenged condition if there is no evidence in the record

        linking the circumstances ofthe crime to the condition. Id. at 656-57. There is no

        requirement that the condition be factually identical to the crime. Id. If there is a

        reasonable basis for the condition, the court will uphold it. Id. at 657.


               At oral argument, the State agreed with Padilla that the present record is

        inadequate to determine whether the pornography prohibition is sufficiently crime

        related. Wash. State Supreme Court oral argument. State v. Padilla, No. 94605-1

        (Mar. 20, 2018),^ at 24 min., 44 sec. to 24 min., 51 sec.(no showing of compelling

        state interest), 24 min, 56 sec. to 25 min., 3 sec.(no showing all pornographic

        material should be restricted), 34 min., 42 sec. to 35 min., 13 sec.("I doubt that

        this record is sufficient even to cover the narrowest part ofthis, i.e., the depiction

        of—depictions ofsexual intercourse. I doubt that even that is justified on this




        ^ Washington State's Public Affairs Network, http://www.tvw.org.
                                                     13
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Padilla, No. 94605-1


        record where the sentencing record in this case doesn't provide any real link

        between pornography, however defined, and this defendant's offense pattern or the

        commission ofthis crime because the courtjust didn't have that kind of

        information."). Based on the record before us, the condition is not reasonably

        necessary to accomplish the essential needs ofthe state and public order.


               Since the contested condition implicates a First Amendment right, it must be

        reasonably necessary to accomplish the essential needs of the state and public

        order. Bahl, 164 Wn.2d at 757(quoting Riley, 121 Wn.2d at 37). Padilla was

        convicted of communicating with a minor for immoral purposes, but is prohibited

        from accessing all pornography with no distinction between child and adult

        pornography. See United States v. Loy, 237 F.3d 251, 266(3d Cir. 2001)

       ("[rjestricting this entire range of material is simple unnecessary to protect the

        public, and for this reason the condition is not 'narrowly tailored.'"). Meanwhile,

        the included definition ofthe term "pornographic materials" encompasses a broad

        range of protected materials. There is currently no connection in the record

        between Padilla's inappropriate messaging and imagery of adult nudity or

        simulated intercourse. See State v. O'Cain, 144 Wn. App. 772, 775, 184 P.3d 1262

       (2008)(striking community custody condition prohibiting offender's access to the

        Internet because there was "no evidence" Internet usage contributed in any way to

        the crime ofrape); Riley, 121 Wn.2d at 36-38 (condition prohibiting offender from

                                                 14
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Padilla, No. 94605-1


        owning a computer, associating with other computer hackers, or communicating on

        online bulletin boards following conviction for computer trespass upheld). The

        condition in question is unconstitutionally vague.


               Therefore, we reverse the Court of Appeals' decision upholding the

        condition and remand to the trial court for further definition ofthe term

       "pornographic materials" following a determination of whether the restriction is

        narrowly tailored based on Padilla's conviction.

                                            Conclusion



               A vague definition cannot save the condition from a vagueness challenge.

        Bahl, 164 Wn.2d at 756. Here, Padilla's community custody condition prohibiting

        access to and possession of pornographic materials is unconstitutionally vague

        because the condition fails to define the scope ofthose prohibited materials.

        Therefore, we reverse the Court of Appeals' decision upholding the condition and

        remand to the trial court to adopt a clear definition and consider whether the

        restriction of"pornographic materials" is narrowly tailored based on the crime and

        the defendant.




                                                 15
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        State V. Padilla, No. 94605-1




        WE CONCUR:




                   Iauaaa{ , CL




                                                   -J-




                                        16